     Case 2:20-cr-00208-JFW Document 30 Filed 06/14/21 Page 1 of 3 Page ID #:120



 1   TRACY L. WILKISON
     Acting United States Attorney
 2   SCOTT M. GARRINGER
     Assistant United States Attorney
 3   Chief, Criminal Division
     MACK E. JENKINS (Cal. Bar No.242101)
 4   Assistant United States Attorney
     Chief, Public Corruption & Civil Rights Section
 5   VERONICA DRAGALIN (Cal. Bar No. 281370)
     Assistant United States Attorneys
 6   Public Corruption and Civil Rights Section
          1500 United States Courthouse
 7        312 North Spring Street
          Los Angeles, California 90012
 8        Telephone: (213) 894-2091/0647
          Facsimile: (213) 894-6436
 9        E-mail:    mack.jenkins@usdoj.gov
                     veronica.dragalin@usdoj.gov
10
     Attorneys for Plaintiff
11   UNITED STATES OF AMERICA

12                          UNITED STATES DISTRICT COURT

13                     FOR THE CENTRAL DISTRICT OF CALIFORNIA

14   UNITED STATES OF AMERICA,               No. CR 20-208-JFW

15             Plaintiff,                    STIPULATION TO CONTINUE SENTENCING
                                             HEARING
16                   v.
                                             CURRENT SENTENCING DATE:
17   GEORGE ESPARZA,                             08/30/2021 at 8:00 a.m.
18             Defendant.                    PROPOSED SENTENCING DATE:
                                                 09/06/2022 at 8:00 a.m.
19

20

21        Plaintiff United States of America, by and through its counsel
22   of record, the Acting United States Attorney for the Central District
23   of California and Assistant United States Attorneys Mack E. Jenkins
24   and Veronica Dragalin, and defendant GEORGE ESPARZA, both
25   individually and by and through his counsel of record, hereby
26   stipulate as follows:
27        1.    On July 22, 2020, defendant ESPARZA appeared at a change of
28   plea hearing and pleaded guilty to Count One of the Information,
     Case 2:20-cr-00208-JFW Document 30 Filed 06/14/21 Page 2 of 3 Page ID #:121



 1   pursuant to a cooperation plea agreement in which defendant ESPARZA

 2   agreed to testify at future hearings or trials as requested by the

 3   government.   The Court accepted defendant ESPARZA’s guilty plea and

 4   set the sentencing hearing for February 8, 2021 at 8:00 a.m.

 5        2.    On July 30, 2020, the grand jury returned an indictment in

 6   United States v. Jose Huizar, Case Number 2:20-MJ-326-JFW, charging

 7   Huizar with 34 counts for violations involving various bribery

 8   schemes.

 9        3.    On November 12, 2020, the grand jury returned a first

10   superseding indictment in United States v. Huizar, et al., Case

11   Number 2:20-CR-326(A)-JFW, charging six defendants in 41 counts for
12   violations involving various bribery schemes.         On May 13, 2021, the
13   trial in the Huizar, et al. case was scheduled to begin on May 24,
14   2022, and the government’s case-in-chief is estimated to last
15   approximately 25-30 trial days.       The government expects to call
16   defendant ESPARZA to testify at this trial.
17        4.    Therefore, in the interest of justice, the parties request
18   to continue the sentencing hearing to allow defendant ESPARZA to
19   testify at trial, if required, before the sentencing hearing.            By so

20   doing, this will provide the Court the full vantage of defendant

21   ESPARZA’s cooperation at sentencing and provide defendant ESPARZA the

22   opportunity to obtain the full benefit of his cooperation.

23        5.    Given the complexity and magnitude of the case and trial

24   currently scheduled to commence on May 24, 2022, the parties request

25   a continuance of the sentencing hearing.

26   //

27   //

28   //

                                          2
     Case 2:20-cr-00208-JFW Document 30 Filed 06/14/21 Page 3 of 3 Page ID #:122



 1        6.    The parties respectfully request that the sentencing

 2   hearing be continued from August 30, 2021 at 8:00 a.m. to September

 3   6, 2022 at 8:00 a.m.

 4        IT IS SO STIPULATED.

 5   Dated: June 11, 2021                 Respectfully submitted,

 6                                        TRACY L. WILKISON
                                          United States Attorney
 7
                                          SCOTT M. GARRINGER
 8                                        Assistant United States Attorney
                                          Chief, Criminal Division
 9

10
                                          MACK E. JENKINS
11                                        VERONICA DRAGALIN
                                          Assistant United States Attorney
12
                                          Attorneys for Plaintiff
13                                        UNITED STATES OF AMERICA
14   Dated: June 14, 2021
15
                                           /s/ via e-mail authorization
16                                        TERRENCE JONES
                                          Attorney for Defendant
17                                        GEORGE ESPARZA
18

19

20

21

22

23

24

25

26

27

28

                                          3
